 



Exhibit 10.60
FIFTH AMENDMENT
TO
THE FOREST CITY ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
     WHEREAS, Forest City Enterprises, Inc. (the “Company”) adopted the Forest
City Enterprises, Inc. Deferred Compensation Plan for Nonemployee Directors (the
“Plan”) effective as of January 1, 1999 and has since amended the Plan; and
     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 added a new
Section 409A to the Code, which significantly changed the Federal tax law
applicable to “amounts deferred” under a nonqualified deferred compensation plan
after December 31, 2004; and
     WHEREAS, the Company desires to amend the Plan as described below in a
manner that will not constitute a “material modification” of the Plan within the
meaning of Treasury Regulation Section 1.409A-6(a)(4) so as to allow amounts
deferred under the Plan before January 1, 2005 (including any gains, losses,
interest and earnings thereon) to continue to qualify for “grandfathered” status
and to be governed by the law applicable to nonqualified deferred compensation,
and the terms of the Plan as in effect, prior to the addition of Section 409A to
the Code.
     NOW THEREFORE, the Company hereby adopts this Fifth Amendment to the Plan,
which amendment allows Plan Participants (with Committee approval) to make a
one-time election with respect to amounts previously credited to their Accounts
to reallocate such amounts from a deemed investment in an interest-bearing
obligation into a deemed investment in Class A Common Shares. The Plan, as
amended by the Fifth Amendment to the Plan, shall be interpreted and
administered to effect the amendment described in the preceding sentence.
     Words and phrases used herein with initial capital letters that are defined
in the Plan are used herein as so defined and the provisions hereof shall be
effective as of March 26, 2008.
SECTION 1
     Section 4(i) of Article II of the Plan is hereby amended in its entirety to
read as follows:
“(i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan. The Committee may
change the investment deferral crediting options and procedures from time to
time; provided that the Committee’s right to change such options and procedures
shall be limited to the extent necessary to ensure that amounts deferred under
the Plan are not subject to Code Section 409A. Unless otherwise specified by the
Committee, the investments in which a Participant’s Account may be deemed
invested are (a) an interest bearing obligation specified by the Committee from

 



--------------------------------------------------------------------------------



 



time to time and (b) Class A Common Shares and Participants shall not be
permitted to reallocate the deemed investment of their Accounts between such
deemed investment options. Any dividends deemed payable with respect to Class A
Common Shares that are deemed credited to a Participant’s Account shall be
credited to the Participant’s Account and shall be deemed reinvested in Class A
Common Shares. Notwithstanding the foregoing, subject to the approval of the
Committee, a Participant may make a one-time election to reallocate the Fees
(and gains, losses, interest and other earnings thereon) credited to the
Participant’s Account as of April 30, 2008 from a deemed investment in an
interest bearing obligation into a deemed investment in Class A Common Shares
based on the closing price of the Class A Common Shares on April 30, 2008,
provided that such election shall be in writing on a form provided by the
Committee, and provided further that any such election made after April 16, 2008
shall not be valid.”
EXECUTED at Cleveland, Ohio this 27th day of March, 2008.

                  FOREST CITY ENTERPRISES, INC.    
 
           
 
  By:
Name:   /s/ Andrew J. Passen
 
Andrew J. Passen    
 
  Title:   Executive Vice President — Human Resources    

 